Citation Nr: 0602659	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a right foot 
condition.  

2.	Entitlement to service connection for varicose veins to 
include as secondary to a right foot condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied service connection 
for a right foot condition, and for varicose veins secondary 
to a right foot condition.  The veteran requested a Board 
hearing in October 2004, but withdrew his request in February 
2005 prior to the scheduled hearing date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Board has reviewed the evidence on file and finds that 
additional evidentiary development is necessary prior to 
appellate review of the veteran's claims of entitlement to 
service connection for a right foot condition and varicose 
veins to include as secondary to a right foot condition.  

A February 2003 report of contact indicates that the veteran 
informed the RO that he was receiving Social Security 
Administration (SSA) benefits for diabetes and swelling of 
the feet.  The Board notes that an October 2002 SSA notice of 
award has been associated with the claim file, however, SSA 
medical records are not included in the claims file nor do 
they appear to have been requested.  


Although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits); See also Collier v. Derwinski, 1 
Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Additionally, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that where SSA disability 
benefits had been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Because the 
present claim clearly presents an analogous situation, the 
Board is required to remand to the RO to request all medical 
records upon which the October 2002 SSA benefits award was 
based.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should contact SSA and request 
copies of all medical records used by 
that agency in making its October 2002 
determination that the veteran was 
disabled for SSA purposes.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO again on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and the veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 
 
